                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN
                                       Case No. 20-CV-01660



                                   ALL COUNSEL MEET & CONFER
                                  September 16, 2021 @ 10:00AM
                                            AGENDA


Plaintiffs’ Counsel propose the following agenda for efficiency and productivity for the meet & confer on
Thursday, September 16, 2021 @ 10am via zoom, with the understanding that all will make reasonable
and good faith efforts to propose and agree with regard to each of the topics below:

    1. Preservation Efforts.
           a. Status of each side’s litigation hold/posture (explicit notice on 10/11/2020 to
              Defendants);
           b. Where is data being held – subjects, devices, people, and locations;
           c. Procedures used to track holds (automated deletion programs/ IT upgrades been
              suspended to avoid loss of data? Confirmation)

    2. Updating the Initial Disclosures and Scope of Discovery Rule 26 meeting.
          a. status of information and updates to info contained in the initial disclosures;
          b. data volume, sources, types, locations, custodians, systems, and potential data
              collection status;
          c. status of searching methodologies, keyword lists and use of predictive coding.

    3. Phasing of Discovery.
          a. specific topics list, limits and anticipated deadlines:
                     i. depositions
                    ii. admissions
                   iii. interrogatories
                   iv. documents

    4. Production Format.
          a. Current availability of HD
          b. Preferred organization and index
          c. Metadata confirmed (native files included and how)
          d. Redacted and unredacted requirement

    5. Deposition structure.
          a. Agreed upon court reporter (Polaris)
          b. Zoom standards/attendance (COVID potential)




          Case 2:20-cv-01660-NJ Filed 09/21/21 Page 1 of 2 Document 71-3
           c. Reservation of objections (e.g., to relevance, lack of foundation, non-responsiveness,
              speculation, or to the form of the question) until trial

   6. Privilege Claims.
          a. Already agreed upon mutually applicable clawback agreement for any inadvertent
               production of privileged or work product protected documents.

   7. Potential amenability to ADR
          a. Mediation/arbitration



Knowlton volunteers to reduce to writing any agreements herein and/or “map” moving forward and will
forward to all on Friday, September 17, 2021.




         Case 2:20-cv-01660-NJ Filed 09/21/21 Page 2 of 2 Document 71-3
